Name: Council Regulation (EEC) No 1254/79 of 25 June 1979 opening, allocating and providing for the administration of a Community tariff quota for rum, arrack and tafia, falling within subheading 22.09 C I of the Common Customs Tariff and originating in the overseas countries and territories associated with the European Economic Community (1979/80)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 160/6 Official Journal of the European Communities 28 . 6 . 79 COUNCIL REGULATION (EEC) No 1254/79 of 25 June 1979 opening , allocating and providing for the administration of a Community tariff quota for rum , arrack and tafia , falling within subheading 22.09 C I of the Common Customs Tariff and originating in the overseas countries and territo ­ ries associated with the European Economic Community ( 1979/80) nity markets, exceptional provision should be made for a method of use based on a single division among Member States ; Whereas, taking into account actual trends on the markets for the products in question , the needs of the Member States and the economic prospects for the period under consideration , the initial percentage shares in the quota volume could be as follows : Benelux 5-25 % Denmark 0-01 % Germany 94-54 % France 0-01 % Ireland 0-05 % Italy 001 % United Kingdom 013 % Whereas the development of imports into the Community of these products should be recorded and imports should accordingly be monitored ; Whereas since the Kingdom of Belgium the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united in and represented by the Benelux Economic Union, all transactions concerning the administration of shares allocated to that economic union may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 136 thereof, Having regard to Council Decision 76/ 198 /EEC of 9 February 1976 on import arrangements for rum, arrack and tafia, falling within subheading 22.09 C I of the Common Customs Tariff and originating in the overseas countries and territories associated with the European Economic Community ('), Having regard to the proposal from the Commission, Whereas Decision 76/ 198/EEC stipulates that rum , arrack and tafia shall be imported into the Commu ­ nity free of customs duties within the limits of a Community tariff quota ; whereas the annual size of the quota for the period 1 July to 30 June is to be fixed on the basis of a basic annual quantity, calcu ­ lated in hectolitres of pure alcohol , to which a rate of growth of 1 3 % is to be applied, equal to the amount of imports during the best of the last three years for which statistics are available ; whereas this rate may be modified in the light of certain criteria ; Whereas Community statistics for the years 1976 to 1978 show that the highest volume of imports into the Community of the products in question origi ­ nating in the said countries and territories occurred in 1978 , namely 70 349 hectolitres of pure alcohol ; whereas in the light of consumption and production within the Community and of the development of trade both within the Community and between the Community, the said countries and territories and the ACP States, the rate of growth for the quota period in question should be 13 % ; Whereas , because Decision 76/ 198 /EEC is due to expire on 29 February 1980 , a pro rata temporis reduction to eight-twelfths should be introduced ; Whereas the size of the quota for the period 1 July 1979 to 29 February 1980 should therefore be fixed at 52 996 hectolitres of pure alcohol ; Whereas, owing to the special character of the products in question and their sensitivity on Commu ­ HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 July 1979 until 29 February 1980 , rum, arrack and tafia , falling within subheading 22.09 C I of the Common Customs Tariff and originating in the countries and territories referred to in Article 1 of Decision 76/ 198/EEC shall be imported free of customs duty into the Community within the limits of a Community tariff quota of 52 996 hectolitres of pure alcohol . 2 . The rules of origin applicable to the products referred to in paragraph 1 shall be those mentioned in Article 5 of Decision 76/ 198 /EEC .(') OJ No L 37 , 12 . 2 . 1976, p. 24 . 28 . 6 . 79 Official Journal of the European Communities No L 160/7 Article 2 The Community tariff quota referred to in Article 1 shall be allocated among the Member States as follows : (hectolitres of pure alcohol) Benelux 2 783 Denmark 5 Germany 50 100 France 5 Ireland 27 Italy 5 United Kingdom 71 of the products in question originating in the said countries and territories. 2 . Member states shall forward to the Commission not later than the 15th day of each month statements of imports of the products in question effected during the preceding month . Only products submitted to the customs authorities under cover of a declaration that they are to be made available for home use and accom ­ panied by a movement certificate conforming to the rules referred to in Article 1 (2) shall be taken into consideration for this purpose . 3 . The Commission shall regularly inform the Member States of the extent to which the tariff quota has been used up. 4. Where necessary, consultations may be held at the request of a Member State or on the initiative of the Commission . Article 5 The Commission shall take all necessary measures, in close cooperation with the Member States, to ensure the implementation of this Regulation . Article 6 This Regulation shall enter into force on 1 July 1979 . Article 3 1 . Member States shall manage the shares allocated to them in accordance with their own arrangements. 2 . The extent to which the Member States have used up their shares shall be determined on the basis of the imports of the products in question , originating in the said countries and territories, entered for home use . Article 4 1 . In accordance with Article 6 of Decision 76/ 198 /EEC, the Community shall monitor imports This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 June 1979 . For the Council The President J. LE THEULE